UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4256



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HECTOR LOPEZ, a/k/a Eddy Antonio Rivera,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cr-00503-HFF)


Submitted:   September 26, 2007           Decided:   October 10, 2007


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephanie A. Rainey, RAINEY & BROWN, LLC, Spartanburg, South
Carolina, for Appellant. W. Walter Wilkins, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hector Lopez pled guilty without a plea agreement to

conspiracy to possess five or more kilograms of cocaine, possession

of 500 grams or more of cocaine, being an illegal alien in

possession of a firearm, and possession of a firearm in furtherance

of   a   drug    trafficking    crime,     in    violation    of   18    U.S.C.

§§   992(g)(5)(A),      924(a)(2),       924(c)(1)(A)     and      21    U.S.C.

§§   841(a)(1),    (b)(1)(A),   (b)(1)(B),       846   (2000).     The    court

sentenced Lopez to 180 months in prison.           Counsel filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), raising

one issue but stating that in her opinion, there are no meritorious

issues for appeal.     Lopez was advised of his right to file a pro se

supplemental brief, and has done so.            After reviewing the record,

we affirm.

           Counsel raises the issue, which Lopez reiterates in his

pro se supplemental brief, that the district court erred in denying

his motion for a variance sentence.         Lopez argues that he provided

assistance to the Government in obtaining the conviction of his co-

defendant.      This court will affirm a sentence that is within the

statutorily prescribed range and is reasonable.              United States v.

Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).      “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”         United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006).       The Supreme Court recently upheld


                                   - 2 -
this presumption of reasonableness.             Rita v. United States, 127 S.

Ct. 2456, 2462 (2007).        Absent a government motion filed pursuant

to 18 U.S.C. § 3553(e) (2000), the district court lacked authority

to sentence Lopez below the statutory mandatory minimum sentence.

See United States v. Allen, 450 F.3d 565, 568-69 (4th Cir. 2006).

Because   Lopez’s    180-month       sentence    was   the   mandatory   minimum

sentence, we find no error by the district court in declining to

grant a variance.

            In Lopez’s pro se informal brief, he contends that the

district court erred in denying his motion to suppress.                  Lopez’s

voluntary   plea    of   guilty      waived    his   right   to   challenge   such

antecedent, non-jurisdictional errors.               See Tollett v. Henderson,

411 U.S. 258, 267 (1973).         Therefore, Lopez may not challenge the

denial of the motion to suppress on appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.                  This

court requires that counsel inform her client, in writing, of his

right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this    court    for   leave   to   withdraw    from

representation.     Counsel's motion must state that a copy thereof

was served on the client.


                                       - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -